Candbeb, J.
1. That the judge, in his charge on the trial of a criminal case, inadvertently omitted to instruct the jury what the form of their verdict should be in the event they should find the accused not guilty, but, upon his attention being called thereto, promptly supplied the omission and gave the instruction required, is not cause for the grant of a new trial. Pritchett v. State, 92 Ga. 66 (9); Rockmore v. State, 93 Ga. 123 (3).
2. The request to charge, so far as it was legal and pertinent, was covered by the general charge, and the verdict was not without evidence to support it.

Judgment affirmed.


By five Justices.

Indictment for murder. Before Judge Janes. Haralson supe■rior court. November 15, 1902.
Craven &, Hutcheson, J. N. Cheney, James Beall, and Hamrick & Smith, for plaintiff in error.
John C. Hart, attorney-general, W. II. Fielder, solicitor-general, Boberts & Hutcheson, and Fdwarcls & Ault, contra.